Citation Nr: 1512543	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to an increased evaluation for a low back disorder. 

3. Entitlement to an increased evaluation for a left elbow disorder. 

4. Entitlement to an earlier effective date for a 40 percent rating for a low back disorder.

5. Entitlement to a total disability rating based upon individual unemployablity (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975 and periods of active duty for training (ACDUTRA) including from April 25, 1987, to May 9, 1987.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 1990 rating decision by the Washington, DC Regional Office (RO) of the Department of Veterans Affairs (VA). The claim initially came before the Board in January 1997, when the Board issued a decision which (in pertinent part) denied service connection for a left knee disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In orders dated in August 1998, April 2001, June 2003, March 2007, and September 2009, the Court vacated prior Board decisions as to this matter.

The case again came before the Board in November 2013, when the Board issued a decision which denied service connection for a left knee disorder.  The Veteran appealed the denial to the Court.  In August 2014, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's November 2013 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  

At personal hearings in April 1992 and October 2001, the appellant testified before Board personnel who are no longer available to participate in a decision of the issue on appeal.  Copies of the transcripts of those hearings are of record.  In April 2007, the appellant was notified of his right to an additional Board hearing.  

The issues of entitlement to an increased evaluation for a low back disorder, entitlement to an increased evaluation for a left elbow disorder, entitlement to an earlier effective date for a 40 percent rating for a low back disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was serving in a period of ACDUTRA on May 9, 1987 when he sustained a contusion to his left knee during a motor vehicle accident. 

2. The Veteran's pre-existing Pellegrini-Stieda's disease of the medial collateral ligament of his left knee was injured during his motor vehicle accident of May 9, 1987 and the disability increased in severity beyond the natural progress of the condition during this period of ACDUTRA. 

3. The Veteran's current left knee disorder is due to his Pellegrini-Stieda's disease that was aggravated by his May 9, 1987 motor vehicle accident. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for a left knee disorder.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he incurred a left knee disorder in service.  Particularly, he reports that his current left knee disorder is due to a motor vehicle accident that occurred on May 9, 1987 during a period of ACDUTRA.  A "Statement of Medical Examination and Duty Status" indicates that the Veteran was seen for outpatient treatment at Ft. Jackson on May 9, 1987.  The Veteran suffered a chip fracture of the left elbow and a contusion of the left knee when the rear tire blew out of a M561 vehicle causing the Veteran to be "banged around" inside the vehicle.  

Private treatment records from Dr. W. Tiller show that the Veteran was seen in May 1987 and reported being involved in an accident earlier that month.  It was noted he stated he hit his left knee at the time of the accident and complained of current left leg numbness.  An x-ray of the left knee revealed an old Pellegrini-Stieda's disease, or calcification of the medial collateral ligament.  It was noted that, anteriorly, where the Veteran bumped the left knee over the patellar tendon and anterior joint capsule there was an apparent old injury.  The calcified ligament was well attached.  The Veteran also reported soreness in the front of his knee where it was bruised.  A July 1987 report noted the Veteran continued to complain of left knee pain, primarily in the front area of the knee and not on the medial side where he previously had pain.  Dr. Tiller estimated that the Veteran had a five percent aggravation of his left knee condition due to the accident.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6 (2014).
Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Typically, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b).

However, for veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  Here, the claims file does not reflect that the Veteran had an examination prior to his April 25, 1987, to May 9, 1987 period of ACDUTRA and the presumption of soundness did not attach.  

Further, the Board notes that with respect to a claim for aggravation of a preexisting disorder during ACDUTRA, the presumption of aggravation does not apply.  See Id., at 48.  As service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Id.  Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002).

Here, the evidence of record demonstrates that the Veteran incurred an injury to his left knee during his May 9, 1987 period of ACDUTRA and repeatedly sought treatment shortly after his injury.  However, in order for aggravation to be shown, the evidence must also show that the worsening of the disorder is due to the period of ACDUTRA.  The Board notes that Dr. Tiller opined that the Veteran's condition worsened due to his period of ACDUTRA. Therefore, aggravation of the Veteran's preexisting Pellegrini-Stieda's disease has been shown.  However, the Veteran must still demonstrate a causal relationship between his present disability and the disease or injury aggravated during service.  See Davidson.
 
Many medical opinions have been provided regarding whether the Veteran's current left knee disability is related to his injury that aggravated during his active service.  After the Veteran filed for VA benefits, he was afforded a VA examination in 1989.  The Veteran indicated that he was told that he had torn cartilage but that no surgery was done.  X-rays were reviewed and the examiner diagnosed the Veteran with posttraumatic degenerative arthritis of the left knee.

Additional medical opinions were sought including a Veterans Health Administration medical expert review by R. Schmidt M.D. in 1999 and a detailed VA examination by an orthopedic physician, S. Gentry M.D. in 2007.

Dr. Schmidt opined that the Veteran's primary injury in May 1987 was a left knee contusion, with x-ray evidence of a prior knee injury.  He noted that generally contusions resolve and do not result in long-term disability, and that there was no evidence at the time of the injury of any left knee internal derangement.  He further commented that the Veteran subsequently developed degenerative arthritis of the left knee.  Finally, he opined that the Veteran's current degenerative arthritis was not related to the 1987 vehicular accident and that it was far more likely that "natural factors" described as family genetics, prior trauma and the incidence of degenerative arthritis in the Veteran's age group were the causes for his arthritis, and not the 1987 in-service injury, i.e. contusion.

In 2007, Dr. Gentry opined that it was less likely that the Veteran's present left knee symptoms were the result of, or caused by, a laceration, contusion, or injury sustained during the service-related accident.  He stated that there was no objective evidence indicating the present findings were related to the accident or an aggravation of a pre-existing injury at the time of the accident.  The examiner also stated that the injury described in the accident was a direct blow to the front of the knee, which was a blow in a different plane than usually associated with an injury to the medial collateral ligament seen in the etiology of Pellegrini-Stieda disorders.

However, in 2013, the Veteran provided a medical opinion of A. Selbst M.D., who reviewed the entire claims file and examined the Veteran.  Dr. Selbst noted that the Veteran has been diagnosed with numerous conditions of the left knee since his 1987 motor vehicle accident, including: traumatic arthritis, arthralgia, sprain/strain, Pellegrini-Stieda syndrome, chondromalacia and a ligament injury.  Dr. Selbst noted that the claims file provides documentation that the Veteran has been complaining of knee pain, weakness and occasional swelling since the motor vehicle accident in 1987.  He opined that based on the Veteran's chronic left knee pain originating after a frontal blow to his left knee during his motor vehicle that aggravation of a pre-existing Pellegrini-Stieda syndrome is as likely as not.  Based on the claims-file documentation of the Veteran symptoms and physical findings of tenderness, limited ROM, and occasional swelling, he opined that it is as likely as not that the Veteran's current left knee condition is as likely as not secondary to his service-connected motor vehicle accident in 1987.

Dr. Selbst stated that upon review of Dr. Schmidt's report that he agreed with Dr. Schmidt that a contusion would not usually lead to traumatic degenerative arthritis, but stated that a direct blow to the front of the knee can result in an exacerbation of a previous knee injury such as seen in Pellegrini-Stieda syndrome.

Dr. Selbst stated that he also agreed with Dr. Gentry that the veteran had mild degenerative arthritis of the left knee and likely chondromalacia, as well as, an old ligament injury.  X-rays of the left knee revealed irregular enlargement of bony calcification of the medial femoral condyle, which was consistent with Pellegrini-Stieda syndrome.  During his examination, he found the Veteran to have laxity of the collateral ligament.  Dr. Gentry was not able state whether this laxity was attributable to the Pellegrini-Stieda condition.  Although he opined that the Veteran's left knee pain symptoms were less likely as not a result of or cause by his motor vehicle accident, he continued to state that he was unable to opine whether the Veteran's Pellegrini-Stieda syndrome was likely as not aggravated by the MVA in 1987.  Moreover, he was unable to opine as to the likelihood of worsening since the MVA in 1987.

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current left knee disability is due to his aggravated Pellegrini-Stieda's disease.  The Board finds the opinion of Dr. Selbst to be at least in equipoise with the negative opinions of record, particularly Dr. Gentry and Dr. Schmidt.  The opinion of Dr. Selbst accounts for the Veteran's continuous complaints of left knee difficulties that have gone on since the date of the initial accident in May 1987.  Also, Dr. Selbst opinion accounts for the diagnosis of an aggravated condition made by Dr. Tiller within months of the initial accident. 

The Board notes that the strength of Dr. Gentry's opinion is weakened as he finds that it would be mere speculation to opine that the Veteran's condition was aggravated by his in service accident, when the evidence demonstrates that Dr. Tilly made such and opinion within months of the accident.  Such statements indicate that Dr. Selbst conducted a more thorough review of the evidence in the claims file and the Veteran's statements of record.  

As the Board finds that the strength of the medical opinions of record are at least in equipoise, the Board resolves the benefit of the doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for a left knee disorder is granted.


ORDER

Entitlement for service connection for a left knee disorder is granted.


REMAND

As indicated above, the Veteran filed claims for an increased evaluation for a left elbow disorder, an increased evaluation for a low back disorder, entitlement to an earlier effective date for a 40 percent rating for a low back disorder, and entitlement to a TDIU. These claims were denied by the RO in a September 2011 rating decision.  The Veteran expressed disagreement with these determinations in a November 2011 notice of disagreement and a statement of the case has not yet been issued.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

1. Issue a SOC to the Veteran and his representative addressing the issues of entitlement to an increased evaluation for a left elbow disorder, entitlement to an increased evaluation for a low back disorder, entitlement to an earlier effective date for a 40 percent rating for a low back disorder, and entitlement to a TDIU.  

The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


